Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn (US6220388) in view of CN103733251 (hereinafter ‘251).
With respect to claim 1 Sanborn discloses a sound absorption panel having a panel structure including a stack of multiple materials adhesively joined, wherein
A felt like fiber material (20) and a honeycomb material (12) as part of the panel structure are joined with an adhesive,
A tip of a wall forming a ce3ll of the honeycomb material is deeply forced into the felt-like fiber material (see figure 2), and
A portion where a fiber in the felt-like fiber material near the wall forming the cell of the honeycomb material and the adhesive are integrated and solidified forms a composite structure thereby reinforcing the cell of the honeycomb material. 
Sanborn does not expressly disclose the use of a water soluble adhesive. 
The use of Water soluble adhesive in the formation of acoustic panels is known in the art from at least ‘251 paragraph 112.

With respect to claim 2 Sanborn as modified further discloses a method of manufacturing a sound absorption panel having a panel structure including a stack of multiple materials adhesively joined, wherein when a felt like fiber material and a honey comb material (20 and 12 respectively) as part of the panel structure are to be joined with a water soluble adhesive (see ‘251 paragraph 112), a tip of a wall forming a cell of the honeycomb material and facing the felt-like fiber material is coated with an adhesive (refer to the teaching of the elements being adhesively attached and the conventional process of applying adhesive and one of ordinary skill would fund such a step an obvious matter),
The honeycomb material and the felt like fiber material are pressed strongly in a stacking direction (refer to figure 2 of Sanborn) to force the tip of the wall forming the cell of the honeycomb material and the adhesive deeply into the felt like fiber material, and 
A fiber in the felt like fiber material near the wall forming the cell of the honeycomb material and the adhesive are integrated and solidified to manufacture the sound absorption panel. 
With respect to claim 7 Sanborn as modified discloses a sound absorption panel having a panel structure including a stack of multiple materials joined with an adhesive (see teachings of both Sanborn and ‘251), wherein 
A felt like fiber material (20 in Sanborn) and a honeycomb material (12 in Sanborn) as part of a panel structure are adjacent to each other, 
The felt like fiber material and the honeycomb material are adhesively joined to apply compressive force in a stacking direction,
An end portion of a wall forming a cell of the honeycomb material is forced into the felt like fiber material (see Sanborn figure 2), and 

With respect to claim 8 Sanborn as modified discloses both the apparatus and the method steps as claimed. 
2. Claims 3-6,17-18,21-23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn (US6220388) in view of CN103733251 (hereinafter ‘251) as applied to claim 1 and in further view of Roach (US10876479).
With respect to claim 3 Sanborn as modified disclose the invention as claimed except for expressly a perforated plate as part of the panel and the presence of the plate in such a way as to prevent the scattering of the fibers near a surface. Sanborn discloses air permeability between fibers as the fibers are a bulk absorber.
Roach discloses the use of a perforated plate as an outer layer in conjunction with a fibrous layer and a honeycomb layer in the formation of an acoustic panel.
It would have been obvious to one of ordinary skill in the art to incorporate the perforated plate as taught by Roach with the device of Sanborn as modified to provide both additional strength to the device and additional resistance to abrasion. 
With respect to claim 4 Sanborn as modified by ‘251 and Roach further discloses the method steps of forming the device, including the spreading of adhesive and attaching the layers.
With respect to claim 5 Sanborn as modified by ‘251 and Roach further discloses a sound absorption panel having a structure wherein a honeycomb material (12 in Sanborn), a felt like fiber material (20 in Sanborn) and a perforated plate (130 in figure 5 of Roach) are joined in thi order with a water soluble adhesive (see ‘251),
The adhesive and a tip of a wall forming a cell of the honeycomb material are deeply forced into the felt like fiber material (see figure 2 of Sanborn),

The adhesive for joining the felt like fiber material and the perforated plate extends over an entire surface of the felt like fiber material exposed at a hole portion of the perforated plate to fix a fiber near a surface there by preventing scattering of the fiber, while air permeability is provided by the presence of a gap between fibers.
With respect to claim 6 Sanborn as modified discloses both the apparatus as claimed in claim 5 and the method of forming as claimed.
With respect to claims 17,18, 23 and 25 as expanded metal and punched metal plates are known manners of forming metal plates with open air sections the selection of these known material would have been obvious. 
With respect to claims 21 and 22 the provision of selecting fiber length and hole size such that the perforated plate would prevent the escape of the fibers would have been an obvious matter, such teachings are known in the art of muffler design in o called glass pack mufflers. This would have been obvious to one of ordinary skill as grazing air is known to draw out fibers which are not retained in a gaseous flow path. 
3. Claims 9-16,19-20,24,26  are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn (US6220388) in view of CN103733251 (hereinafter ‘251) and  Roach (US10876479) as applied to claim 3 and in further view of WO2018062606 (Howsol).
With respect to claim 9 Sanborn as modified discloses a sound absorption panel having a structure wherein a perforated plate (see 130 of Roach) a felt like fiber material (20 of Sanborn) and a honeycomb material (12 of Sanborn) are stacked in this order (see Roach for correct stacking order),

The adhesive and a tips of a wall forming a cell of the honeycomb material are deeply forced into the felt like fiber material (see Sanborn figure 2),
A portion where a fiber in the felt like fiber material near the wall forming the cell of the honeycomb material and the adhesive are integrated and solidified forms a composite structure and 
There is incorporated into the device an open cell foam (160 in Roach).
Sanborn as modified by ‘251 and Roach does not disclose the inclusion of the foam in the honeycomb cavities or a filling with a rigid phenolic foam per se. 
Howsol discloses the use of a phenolic resin foam to fill the cavities of a honeycomb acoustic structure (abstract). Regarding the rigid open cell nature of the foam this would have been an obvious selection based upon the use of phenolic material.
It would have been obvious to combine the teachings of Howsol to fill the cavities of the honeycomb with the foamed material with the device of Sanborn as modified to enhance the sound reduction of the panel.
With respect to claim 10 Sanborn as modified discloses both the apparatus and the method. 
With respect to claims 11 and 12 Sanborn as modified by ‘251, Roach and Howsol discloses wherein the structure is provided with a high sound absorption performance by joining and stacking a reflector without air permeability with an adhesive to the panel (162 of Roach). As it regard the omission of the intermediate layers, as the absorption provided by layer 160 of Roach has been taught by Howsol to be incorporated within the cells the exterior layer is no longer needed and the layers associated therewith can be omitted without altering the effect. Such a modification would allow for a reduction in materials and thus coast in the formation of the panel.

With respect to claims 15 and 16 the provision of selecting fiber length and hole size such that the perforated plate would prevent the escape of the fibers would have been an obvious matter, such teachings are known in the art of muffler design in so called glass pack mufflers. This would have been obvious to one of ordinary skill as grazing air is known to draw out fibers which are not retained in a gaseous flow path. 
With respect to claims  19 and 20 regarding the selection of a water soluble adhesive which provides high standing strength this would have been an obvious matter to allow for structural integrity. This would consist only of selected a preferred material for the adhesive. 
With respect to claims 24 and 26 as expanded metal and punched metal plates are known manners of forming metal plates with open air sections the selection of these known material would have been obvious. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas (US7743884) discloses a sandwich panel for sound absorption; Lapins (US4630416) discloses an acoustic panel; Saylor (US4155211) and (US4084367) discloses a sound absorbing panel with perforated plate, felt and honeycomb layers; and Scott (US3769767) discloses a composite panel structure. 








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837